The opinion of the Court on a rehearing was delivered by
Mr. Justice Robb,
April 23, 1917:
A rehearing was ordered in this case because of the decision in Dunbar v. Dunbar, 190 U. S. 340, 47 L. ed. 1084, 23 Sup. Ct. Rep. 757, which did not come to the court’s attention until after the original opinion was rendered.
In the Dunbar Case the husband lived in Ohio and the wife in Massachusetts. The husband sent an attorney to inform his wife that he was about to seek a divorce from her. “The purpose of the visit of the attorney was to obtain some assurance from her that she would not contest the case, and if she did not that the husband would make provision for aiding in the support of herself and her sons until they arrived of age. The wife denied any intended desertion of her husband, but the result of the negotiations, after the wife had taken counsel of friends, was to give assurance to the attorney that no defense would be interposed if he made some suitable provision for herself and her children.” A divorce subsequently was obtained by the husband on the ground of desertion, the wife making no defense. “After the divorce the husband sent to a friend of his wife, to be delivered to her in performance of his agreement, a written contract,” in which hé hound himself to pay her a stated sum so long as she remained unmarried. Some six ‘years thereafter, when payments had become in arrears, a dispute arose as to the validity of the agreement. Thereupon another and similar contract was entered into, and payments were made as called for in that contract until the husband was adjudged a bankrupt. The court held that as to the amount payable to the wife for her own support, it was not a contingent liability provable under the Bankruptcy Act, and that the coni ract was not of such a nature as would permit the obligor to be discharged from .the obligations thereof by a discharge *354in bankruptcy.' In the opinion the court said: “Had the provisions of this contract, so far as contracting to pay money for the support of his wife is concerned, been embodied in the decree of divprce which the husband obtained from his wife in Ohio on the ground of desertion, the liability of the husband to pay the amount as. alimony, notwithstanding his discharge in bankruptcy, cannot be doubted. Audobon v. Schufeldt, 181 U. S. 575, 45 L. ed. 1009, 21 Sup. Ct. Rep. 735. We are not by any means clear that the same principle ought not to govern a contract of this nature when, although the judgment of divorce is silent upon the subject, it is plain that the contract was made with reference to the obligations of the husband to aid in the support of his wife, notwithstanding the decree.”
The majority of the court are of opinion that the decision in the Dunbar Case is in no way controlling here. This because the point here in issue was not there raised and because, in- their-view, it was not there involved. They attach importance to the fact that the real contract under consideration in that case was one made in compromise, of the original agreement. In other words, whatever infirmity was attached to the original contract was done away with,, in their view, when the parties entered in; to .the compromise agreement.. The majority of the court also attach- importance to the fact that the courts of California, where the contract between the parties to this suit was delivered to appellant,, do not countenance agreements having for their object the dissolution of the marriage contract. Pereira v. Pereira, 156 Cal. 1, 23 L.R.A.(N.S.) 880, 134 Am. St. Rep. 107, 103 Pac. 488; Loveren v. Loveren, 106 Cal. 512, 39 Pac. 801; Beard v. Beard, 65 Cal. 354, 4 Pac. 229.
Mature reflection, in the light of the decision in the Dunbar. Case, has convinced me that- public policy does not demand that the court refuse to recognize the contract between these parties. Snow v. Gould, 74 Me. 540, 43 Am. Rep. 604; Galusha v. Galusha, 116 N. Y. 635, 6 L.R.A. 487, 15 Am. St. Rep. 453, 22 N. E. 1114; Ham v. Twombly, 181 Mass. 170, 63 N. E. 336; Erwin v. Erwin (1897) — Tex. Civ. App. —, 40 S. W. 53. They became husband and wife, and the conclusion is irresistible from the- evidence that they would have remained so *355to this day but for the conduct of the appellee. He soon tired of appellant, became interested in another, and desired a divorce. The appellant remonstrated, and it is apparent, even from appellee’s testimony, that she did not consent to obtain a divorce from him until all hope of reconciliation was gone. So far as the record discloses, there was ground for the divorce, and had the ag’reement as to alimony been incorporated in the decree, the divorce could not have been impeached, except by a direct proceeding to reverse or annul it. Julier v. Julier, 62 Ohio St. 90, 78 Am. St. Rep. 697, 56 N. E. 661.
In my view, no importance was attached to the compromise agreement in Dunbar v. Dunbar. As I read that decision, the second agreement is considered merely as a recognition of the first; that is, as an agreement by a husband to assume a duty which the law requires of him,—the support of his wife. As the opinion in that case was written only two years after the decision in McMullen v. Hoffman, 174 U. S. 639, 43 L. ed. 1117, 19 Sup. Ct. Rep. 839, and by the same justice, I think it must be assumed that the court sua sponte would have refused to recognize the contract had it been regarded as against public policy.
The original opinion and judgment in this case must stand, and it is so ordered.